FILED
                            NOT FOR PUBLICATION                             APR 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PRADEEP BHUSAL,                                  No. 08-73467

              Petitioner,                        Agency No. A098-532-921

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 8, 2010 **
                               Seattle, Washington

Before: HAWKINS, LUCERO,*** and N.R. SMITH, Circuit Judges.


       Pradeep Bhusal, a native and citizen of Nepal, petitions for review of a

decision by the Board of Immigration Appeals (BIA) affirming the oral decision of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Carlos F. Lucero, Circuit Judge for the Tenth Circuit
Court of Appeals, sitting by designation.
an immigration judge (IJ) denying Bhusal’s application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

      Even if we were to accept Bhusal’s arguments that the Maoists targeted him

(or his family) on account of a protected ground, Bhusal failed to establish that

what happened to him amounted to past persecution. Because Bhusal has not

established past persecution, he is not entitled to a presumption of a well-founded

fear of future persecution, see 8 C.F.R. § 1208.13(b)(1) (2010), and Bhusal has not

presented any evidence that independently establishes such a well-founded fear.

Therefore, his asylum claim fails.

      Because Bhusal did not satisfy the lower standard of proof for asylum, he

necessarily did not satisfy the more stringent standard of proof for withholding of

removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Bhusal’s

CAT claim was properly rejected because the record evidence does not compel the

conclusion that he would most likely be tortured by or with the acquiescence of a

government official or other person acting in an official capacity. See 8 C.F.R.

§ 1208.18(a)(1) (2010); Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir.

2006). Thus, the BIA’s determination that Bhusal was not entitled to any relief is

therefore supported by substantial evidence.

      PETITION DENIED.


                                          2